NO. 12-08-00424-CR
 
                         IN
THE COURT OF APPEALS         
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER,
TEXAS
JEFFERY BURLESON,                                   '                 APPEAL FROM THE 123RD
APPELLANT
 
V.                                                                         '                 JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE                                                        '                 SHELBY COUNTY,
TEXAS
                                                        
                                         
                                                      MEMORANDUM
OPINION
PER CURIAM
Jeffrey
Burleson appeals his conviction for aggravated assault.  Appellant’s counsel
has filed a brief asserting compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant has filed a
pro se brief.  We dismiss the appeal.
 
Background
Appellant
was charged by indictment with aggravated assault.  Appellant pleaded guilty,
and the trial court placed him on deferred adjudication community supervision. 
Appellant violated the terms of his community supervision.  Following a hearing,
the trial court found him guilty, revoked his community supervision, and
sentenced him to imprisonment for eleven years. This appeal followed. 
 
Analysis
Pursuant to Anders v. California
Appellant’s counsel has filed a
brief in compliance with Anders and Gainous. 
Counsel states that he has diligently reviewed the appellate record and that he
is well acquainted with the facts of this case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel=s brief presents a thorough
chronological summary of the procedural history of the case and further states
that counsel is unable to present any arguable issues for appeal.  See Anders,
386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488
U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).  
Appellant argues in his pro se
brief that he received ineffective assistance of counsel and that the evidence
was insufficient to support his conviction.  We have found no reversible error.
 See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005).
 
Conclusion
As required, Appellant=s counsel has moved for leave to withdraw.  See
In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig.
proceeding); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We are in agreement with Appellant’s counsel that the appeal is
wholly frivolous.  Accordingly, his motion for leave to withdraw is hereby granted,
and we dismiss this appeal.  See In re Schulman,
252 S.W.3d at 408B09 (“After the completion of
these four steps, the court of appeals will either agree that the appeal is
wholly frivolous, grant the attorney=s motion to withdraw, and dismiss
the appeal, or it will determine that there may be plausible grounds for appeal.”).
Counsel has a duty to, within
five days of the date of this opinion, send a copy of the opinion and judgment
to Appellant and advise him of his right to file a petition for discretionary
review. See Tex. R. App. P.
48.4; In re Schulman, 252 S.W.3d at 411 n.35.  Should Appellant
wish to seek further review of this case by the Texas Court of Criminal
Appeals, he must either retain an attorney to file a petition for discretionary
review or he must file a pro se petition for discretionary review. See In
re Schulman, 252 S.W.3d at 408 n.22.  Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or
the last timely motion for rehearing that was overruled by this court.  See Tex. R. App. P. 68.2.  Any petition
for discretionary review must be filed with this court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in this case.  See Tex.
R. App. P. 68.3.  Any petition for discretionary review should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 68.4; In re
Schulman, 252 S.W.3d at 408 n.22.
Opinion
delivered January 29, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)